Citation Nr: 1410960	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  06-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In May 2010 and July 2012 decisions, the Board remanded this issue for additional development.

The Board observes that there are medical records contained in the VA electronic system (Virtual VA) that are not in the claims folder, but have been reviewed by the Board in reaching this decision.  These records were received by the RO/AMC prior to the issuance of the most recent supplemental statement of the case.  Therefore, they are presumed to have been reviewed by the RO/AMC, and the Board is not required to return the appeal for initial review and adjudication of these records to protect the rights of the Veteran before proceeding with appellate review.


FINDING OF FACT

The Veteran's right leg disability was not incurred in service and is not shown to have been caused or aggravated by his service-connected disabilities. 



CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a November 2005 letter, prior to the date of the issuance of the appealed April 2006 rating decision.  The November 2005 letter explained what information and evidence was needed to substantiate a claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  The Board concludes below that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right leg disability, to include as secondary to service-connected disabilities, and thus any questions as to the effective date to be assigned are rendered moot.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, the reports of October 2010 and April 2012 VA examinations and August 2012 and February 2013 addendum opinions.  

As noted above, the Board previously remanded this case because the October 2010 VA medical opinion of record was inadequate.  The actions requested by Board were completed.  Also, a medical opinion was obtained from a VA physician in April 2012 as well as addendum opinions in August 2012 and February 2013, of which copies have been incorporated into the claims file.  The Board finds that the medical opinions are highly responsive to the Board's remand questions and reflect an understanding of the information sought by the Board to include a complete rationale for the medical opinions rendered.  Therefore, having reviewed the medical opinion and supporting rationale, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the August 2012 and February 2013 VA addendum opinions reflect that the VA examiner who conducted the October 2010 and April 2012 VA examinations reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2012 and February 2013VA addendum opinions are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the March 2010 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veteran Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995).  In an aggravation scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  38 C.F.R. § 3.310(b).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

The Veteran contends that he has developed a right leg disability as a result of his service connected disabilities to include his left knee, femur and lumbar spine. 

The Veteran's service treatment records are negative for complaints or treatments related to a right leg disability.  

The Veteran underwent a VA examination in September 1990.  There were no findings or complaints related to a right leg disability aside from evidence of a right ankle disorder.  The Board notes that service connection for a right ankle disability was later denied in November 1990 and February 2002 rating decisions.

In April 2003, the Veteran sustained multiple injuries as a result of a fall of 25 feet when doing construction work.  He sustained fractures to his ankle, sacrum and herniated disc.

A January 2004 private treatment report noted that the Veteran had low back and bilateral leg pain.  The Veteran indicated that he had fallen 28 feet in April 2003 and landed on his feet, "liquefying his feet and right leg".  He was bedridden for 5 months since the accident and now was in a wheelchair.

An October 2005 private treatment report indicated that the Veteran underwent a right ankle total joint arthroplasty and distal tibioficular fusion in October 2005 for injuries sustained in an April 2003 work accident.  

The May 2010 Board remand requested that the Veteran be afforded a VA examination in order to determine whether or not he had either developed a right leg disability as a result of his service connected disabilities, or had a right leg disability aggravated due to his service connected disabilities.  The remand specifically requested that the examiner address the matter of aggravation. 

Per the May 2010 Board remand request, the Veteran underwent a VA examination in October 2010.  The examiner diagnosed the Veteran with a healed, right, distal, tibia and fibula fractures.  The examiner opined that the Veteran's right leg condition and right ankle condition were less likely than not incurred or were otherwise the result of active service.  He added that these disabilities were the result of the 2003 industrial injury. 

As noted in the July 2012 Board remand, the October 2010 examiner unfortunately did not address whether or not the Veteran's service connected disabilities aggravated the nonservice connected right leg or ankle disabilities.

Per the July 2012 remand instructions, the VA examiner who conducted an April 2012 VA examination provided a VA addendum opinion in August 2012.  The examiner noted that he had reviewed all of his previous VA examination reports and addendums in October 2010, March 2012 and April 2012.  He opined that the Veteran's right leg and right lower extremity conditions were not caused by the service-connected left femur fracture condition.  He noted that the right lower extremity conditions were caused by the severe industrial injuries that occurred many years after service.  He concluded that the right leg and right lower extremity conditions were not aggravated by the service-connected disabilities of the left lower extremity and back condition.

The examiner provided another VA addendum opinion in February 2013.  The examiner noted that in October 2010, he examined the Veteran for his lumbosacral spine, left hip, left femur, right leg and right ankle conditions.  The examiner noted that the Veteran reported that he had a severe industrial injury in April 2003 while working as a steel man for a steel erection company.  He reportedly fell approximately 25 feet off of a steel rigging and landed on the ground with multiple injuries, including a fracture of the sacrum, fracture of the distal right tibia and fibula extending into the ankle joint, calcaneus fracture of the right ankle, a complex right ring fracture, an injury of the right gluteal (buttock) and area, and also right knee tibial plateau fracture.  He also had a pudeneal artery hemorrhage in the pelvis.  The examiner opined that the Veteran's right lower extremity conditions (fracture into the knee joint, right distal leg fracture extending into the ankle joint and right heel calcaneus fractures) did not occur while in the military service.  The right leg and lower extremity conditions were not aggravated by the service-connected disabilities of the left lower extremity and the lumbar back condition.  The Veteran had multiple severe injuries of his back, pelvis and joints or his right lower extremity and right heel secondary to a 25 foot fall while working for a steel erection company in 2003.  The fall caused the injuries described above and the injuries were not secondary to the Veteran's left lower extremity condition.  The Veteran's right lower extremity conditions were not aggravated or caused by the Veteran's left lower extremity conditions.  The fact that the Veteran fell 25 feet and suffered the injuries of the pelvis and right lower extremities were related to his post military service occupation and not secondary to his left lower extremity conditions or his spine condition.  The examiner believed that there would be a progression of worsening symptoms in the Veteran's right knee, right ankle and calcaneus in the future because of the severe injuries he suffered secondary to the industrial injury in April 2003.  The examiner concluded that he did not believe that the Veteran's right lower extremity conditions were caused by, nor aggravated by, the Veteran's service-connected lumbar back and left lower extremity conditions.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right leg disability as secondary to service-connected disabilities is not warranted.

As noted above, there is a current diagnosis of fracture into the knee joint, right distal leg fracture extending into the ankle joint and right heel calcaneus fractures; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board finds that the weight of the evidence is against a finding that the Veteran's current right leg disability is etiologically related to the Veteran's military service on a direct basis.  As noted above, the Veteran's service treatment records are negative for complaints or treatments related to a right leg disability and the first diagnosis of a right leg disability occurred in 2003, almost 20 years after his discharge from service.

Additionally, the only medical opinion addressing the etiology of the right leg disability weighs against the claim as the VA examiner in his February 2013 addendum opinion concluded that the Veteran's right lower extremity conditions (fracture into the knee joint, right distal leg fracture extending into the ankle joint and right heel calcaneus fractures) did not occur while in the military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of fracture into the knee joint, right distal leg fracture extending into the ankle joint and right heel calcaneus fractures, does not demonstrate that a right leg disability is related to the Veteran's service on a direct basis.   

Regarding service connection on a secondary basis, the Veteran again claims that his current right leg disability is secondary to his service-connected disabilities-including disabilities of his left knee, femur and lumbar spine. 

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current right leg disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinion addressing the etiology of the right leg disability weighs against the claim as the VA examiner in his February 2013 addendum opinion, opined that the Veteran's right lower extremity conditions were not caused by, nor aggravated by, his service-connected lumbar back and left lower extremity conditions.  None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a right leg disability is not warranted on a direct or secondary basis.

The Board notes the Veteran's contentions regarding the etiology of his claimed right leg disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed right leg disability and a service-connected disability, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a right leg disability is not a subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding whether the Veteran's right leg disability was caused or aggravated by a service-connected disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, in his February 2013 addendum opinion, the VA examiner provided a detailed rationale in support of his opinion and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his claimed right leg disability and his service-connected disabilities are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



	(CONTINUED ON NEXT PAGE)



In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right leg disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a right leg disability, to include as secondary to his service-connected disabilities, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


